Citation Nr: 0013842	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Parents' Dependency and Indemnity Compensation (DIC) benefits 
in the amount of $3,431.68.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army for over four 
years until he was killed in action in Vietnam in April 1966.  
The appellant is his mother.  This case comes to the Board of 
Veterans' Appeals (Board) from a March 1996 decision of the 
RO's Committee on Waivers and Compromises which denied the 
appellant's request for waiver of recovery of an overpayment 
of DIC benefits in the amount of $3,431.68 on the basis that 
there was misrepresentation on the part of the appellant.  In 
June 1997, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was awarded DIC benefits effective from 
January 1969 on the basis that her countable income did not 
exceed the maximum annual limit; in annual award letters from 
May 1979 to December 1993 (except for 1982, 1985, and 1992), 
the appellant was informed that her DIC award was based on 
her income and that any change in that income must be 
reported promptly to the VA.  

3.  In a September 1991 decision, the RO's Committee on 
Waivers granted the appellant's request for waiver of 
recovery of an overpayment of DIC benefits that was created 
after she failed to report an award of Social Security 
benefits in a timely manner.  

4.  On a DIC Eligibility Verification Report (EVR) submitted 
by the appellant in November 1992, she reported that her 1992 
income consisted of wages, Social Security ($387.80 monthly), 
and interest income ($7 annually); in a March 1993 EVR she 
reported that her 1992 wages amounted to $2,400.    

5.  In a September 1993 decision, the RO's Committee on 
Waivers granted the appellant's request for waiver of 
recovery of an overpayment of DIC benefits that was created 
after she failed to report her $2,400 in wages in 1992 in a 
timely manner.

6.  In May 1995, the RO terminated the appellant's DIC 
benefits, effective February 1, 1992, on the basis that her 
countable income exceeded the maximum annual limit; she had 
confirmed with the RO that her 1992 income consisted of 
Social Security benefits ($363.80 monthly), interest income 
(over $3,000), and earnings (over $7,000).   

7.  The appellant intended to misrepresent material facts 
with knowledge that it would result in the erroneous award or 
retention of DIC benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of DIC benefits in the 
amount of $3,431.68 is precluded by reason of 
misrepresentation on the part of the appellant.  38 U.S.C.A. 
§§ 5107, 5302(c) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as a result of the 
fact that the appellant was paid DIC benefits on the basis 
that her countable income consisted of Social Security 
benefits, wages, and interest income when, in fact, her 
income was actually greater than what the RO had been led to 
believe because the appellant received additional interest 
income and wages which she had not reported.  

A review of the record shows that the appellant was awarded 
DIC benefits effective from January 1969.  The January 1969 
award was based on countable income which did not exceed the 
maximum allowable income limit.  Subsequent award letters in 
May 1979, January 1980, June 1980, January 1981, and May 1981 
informed the appellant that her DIC award was based on her 
income and that any change in that income (including wages 
and interest income) must be reported immediately to the VA.  

Letters from the RO in January and February 1983, notifying 
the appellant of amendments to her DIC award, contained VA 
Form 21-8765, reminding her to promptly report income 
changes.  

In a March 1983 letter, a VA finance officer explained to the 
appellant that her VA benefits were based on countable annual 
income and that when her income increased from sources other 
than the VA then her VA benefits were decreased.  The VA 
indicated that an overpayment in her account had been created 
because she reported excessive income for 1982 on an income 
questionnaire card.  

Letters from the RO in January 1984, February 1986, December 
1987, November 1988, December 1988, November 1989, December 
1989, December 1990, and April 1991, notifying the appellant 
of amendments to her DIC award, contained VA Form 21-8765, 
reminding her to promptly report income changes.  

In April 1991, an overpayment in the appellant's account was 
created because she failed to report an award of Social 
Security benefits.  In May 1991, the appellant requested a 
waiver of recovery of a $1,916.16 overpayment of DIC 
benefits, on the basis that repayment would cause an undue 
financial hardship and that she was unaware that she was 
being overpaid.  In a September 1991 decision, the RO's 
Committee on Waivers granted the appellant's waiver request 
on the basis that it would be against equity and good 
conscience to recover the debt (the Committee found no 
evidence for misrepresentation).  The Committee stated that 
although the appellant bore some fault in not reporting an 
award of Social Security benefits in a timely manner her 
financial situation was not good and that to disallow her 
request would defeat the purpose of the benefits.  

A December 1991 RO letter, notifying the appellant of 
amendments to her DIC award, contained VA Form 21-8765, 
reminding her to promptly report income changes.  

On a DIC Eligibility Verification Report (EVR) received in 
November 1992, the appellant reported that during 1992 she 
received wages (she did not indicate the amount), Social 
Security benefits ($387.80 monthly), and interest income 
($7).  She reported unreimbursed medical expenses of 
$1,410.14.  She stated that her wages changed on June 26, 
1992 because she quit working due to illness.  

On a March 1993 EVR, the appellant reported, in response to a 
December 1992 RO request, that her wages during 1992 amounted 
to $2,400.  

In a June 1993 letter, the RO informed the appellant that her 
award was reduced, effective from January 1, 1992, on the 
basis of her report of wages in 1992, and that an overpayment 
was created in her account.  In July 1993, the RO received 
the appellant's request for waiver of recovery of a $1,136.12 
overpayment of DIC benefits, on the basis that repayment 
would cause an undue financial hardship.  In a September 1993 
decision, the RO's Committee on Waivers granted the 
appellant's waiver request on the basis that it would be 
against equity and good conscience to recover the debt (the 
Committee found no evidence for misrepresentation).  The 
Committee stated that, although the appellant was at fault in 
not reporting her wages, she only worked until June 1992 and 
collection of the debt would cause undue hardship (because 
her monthly expenses exceeded her monthly income).   

In a November 1993 EVR, the appellant reported that her 
income in 1993 consisted solely of monthly Social Security 
benefits of $409.60, and that her unreimbursed medical 
expenses were $776.53.  

A December 1993 RO letter, notifying the appellant of 
amendments to her DIC award, contained VA Form 21-8765, 
reminding her to promptly report income changes.  

In a February 1995 letter, the RO proposed to terminate the 
appellant's DIC benefits, effective February 1, 1992, on the 
basis that her income, to include previously unreported 
interest income and earnings, in 1992 exceeded the maximum 
allowable amount permitted by law.  The RO stated that she 
confirmed (in November 1994) that her 1992 income consisted 
of monthly Social Security benefits of $363.80, interest 
income of $3,235, and earnings from Signal Apparel Company, 
with a total income for the year of $14,883.  The RO informed 
the appellant that her payments would not be terminated for 
60 days so that she could submit evidence showing that such 
adjustment should not be made.  

In a March 1995 etter, the appellant expressed her desire for 
a waiver of recovery of an overpayment in her account, as it 
would cause her undue hardship to repay.

In a May 1995 letter, the RO notified the appellant that her 
DIC benefits were terminated, effective February 1, 1992, on 
the basis of excessive income in 1992, as noted in the 
February 1995 letter.  The RO stated that the action created 
an overpayment of benefits.  

In June 1995, the RO received the appellant's request for 
waiver of recovery of the overpayment.  In the request, she 
asserted that repayment of the debt would cause undue 
hardship.  She stated that she required all her income and 
the assistance of her children to pay her monthly expenses.  
In July 1995, she submitted a financial status report in 
which her listed monthly expenses exceeded her monthly net 
income by $170.26.  She stated that her children helped her 
out.  

In a July 1995 decision, the RO's Committee on Waivers denied 
the appellant's request for waiver of recovery of a $3,431.68 
overpayment on the basis of misrepresentation on the part of 
the appellant.  The RO indicated that, whereas the appellant 
previously reported $2,400 in wages and $7 in interest income 
for 1992, she actually earned over $7,000 in wages and 
received over $3,000 from the trust department of an out-of-
state bank, in addition to her monthly Social Security 
benefits (of which 90 percent is countable for VA purposes).  

In November 1995, the RO received the appellant's request for 
reconsideration of the decision of the Committee on Waivers, 
on the basis that repayment of the overpayment would cause 
undue financial hardship.  

In a March 1996 decision, the RO's Committee on Waivers 
confirmed the denial of the appellant's claim for waiver of 
recovery of the $3,431.68 overpayment on the basis of 
misrepresentation, stating that the appellant did not present 
any new evidence.  

In May 1996, the appellant submitted a notice of disagreement 
with the denial of her waiver request.  She indicated that 
she could not repay the debt.  She asserted that she did not 
owe any money and that she had not worked since 1992.  

In her January 1997 substantive appeal, the appellant claimed 
that she was not at fault for the creation of the 
overpayment.  She stated that she did not report anything 
other than what she earned and that the VA kept sending her 
checks.  She stated that she quit work due to an illness.  
She stated she could not repay the debt.  

In June 1997, the Board remanded the case to the RO for 
additional evidentiary development.  

In a November 1997 letter, the RO request the appellant to 
complete an EVR reflecting all her income from all sources 
for 1992.  She did not respond.  

II.  Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board turns to the question of whether the overpayment 
was properly created.  DIC is a benefit payable by the VA to 
the parents of a deceased veteran under the provisions of 38 
U.S.C.A. § 1310 which provides, in part, that benefits will 
be paid to the surviving parents of a veteran who died while 
in the active military service.  Basic entitlement exists if, 
among other things, the parent's income is not in excess of 
the applicable maximum benefit rate specified in 38 C.F.R. 
§ 3.25.  38 U.S.C.A. § 1315(a), (b); 38 C.F.R. §§ 3.5 (1999).  
The maximum annual rate is periodically increased from year 
to year.  38 C.F.R. § 3.25(a).  The maximum annual rate of 
DIC benefits for one (unmarried) parent of the veteran was 
$8,414 effective in December 1991.  Payments of any kind from 
any source shall be counted as income for the calendar year 
in which received unless specifically excluded.  38 C.F.R. 
§ 3.251(b).  Medical expenses in excess of 5 percent of the 
claimant's reported annual income may be excluded from an 
individual's income for the same calendar year to the extent 
they were unreimbursed.  38 C.F.R. § 3.262(l).  

A review of the record shows that the appellant was paid DIC 
benefits from February 1992 through May 1995 on the basis 
that her countable income from wages and Social Security was 
not in excess of the maximum annual limit.  In fact, she had 
additional monthly income in the form of earnings and 
interest income, which the appellant did not report on her 
EVR, which led to the creation of the overpayment.  Without 
even considering her Social Security benefits, her earnings 
exceeded $7,000 and her interest income exceeded $3,000 for 
1992.  The appellant does not contest, and indeed has 
confirmed, the receipt of this income.  For the period of 
February 1992 through May 1995 she was paid $3,431.68 in DIC 
benefits when she was due $0, because her earned and unearned 
income was in excess of the $8,414 maximum amount allowable 
for payment of DIC benefits, beginning in February 1992.  The 
appellant's medical expenses were not sufficient to reduce 
her countable income to below the maximum income limit.  
Thus, the RO properly terminated the veteran's pension 
benefits in February 1992, in accordance with 38 C.F.R. 
§ 3.660.  The Board concludes that the amount of the 
overpayment of DIC benefits as determined by the RO was not 
excessive.  

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist:  (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c).  If misrepresentation is 
involved, the misrepresentation must be more than non-willful 
or mere inadvertence.  38 C.F.R. § 1.962(b).  In ascertaining 
whether fraud or misrepresentation was involved, it is 
helpful to turn to the VA manual for guidance to the RO's 
committee on waivers.  It is stated:

Fraud and misrepresentation.  Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element.  In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits.  A Committee 
must show that the willful intent to 
either misrepresent or fail to disclose 
was done with the veteran's knowledge 
that such misrepresentation or failure 
would result in the erroneous or improper 
award or erroneous retention of VA 
benefits.  VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).

In reviewing the evidence of record, the Board concludes that 
the evidence supports the conclusion that the appellant 
intended to defraud the VA through an intentional 
misrepresentation of material facts with regard to her 
receipt of 1992 income.  There was an obvious failure to 
report income which caused the overpayment, and the weight of 
the evidence establishes that the failure to report income 
was done with willful intent knowing that she was improperly 
receiving benefits.  The Board recognizes that the appellant 
had reported on a November 1992 EVR that she had wages (of 
$2,400, as noted on a subsequent EVR in March 1993) and 
interest income of $7 for 1992.  However, after the RO 
discovered that she had substantially more earnings and 
interest income for 1992 than she earlier reported, it 
terminated her DIC award in May 1995.  The appellant was 
reminded by the RO in award letters annually from May 1979 to 
December 1993 (except for 1982, 1985, and 1992) that her DIC 
award was based on her income and that any change in that 
income must be reported promptly to the VA.  Despite her 
knowledge to report income accurately and in a timely manner, 
the appellant underreported the amount of her 1992 income and 
thereby received DIC benefits to which she was not entitled.  
This strongly suggests that her failure to report her total 
income for 1992 was not unintentional but calculated.  

The record shows that in September 1991 and September 1993 
the RO's Committee on Waivers considered two prior requests 
for waiver of recovery of separate DIC overpayments which are 
not at issue in this case.  The Committee granted her 
requests, recognizing that the appellant bore some fault in 
not reporting Social Security benefits and wages but that her 
financial circumstances warranted the waivers.  As noted 
above, the appellant was certainly knowledgeable of her duty 
to report her income, and she knew the consequences of 
failing to report income (although the Committee's decisions 
were favorable to her).  Nevertheless, she allowed the RO to 
believe her 1992 income was less than it actually was.  This 
is a strong indication that her failure to report the full 
extent of her income in 1992 was not inadvertent and that she 
intended to misrepresent her income in order to retain DIC 
benefits to which she was not entitled.  Therefore, the 
appellant had knowledge that such misrepresentation or 
failure to report the total amount of her income would result 
in the erroneous award or retention of VA benefits.  She had 
adequate time to amend her prior assertions about her 1992 
income at the time that the Committee on Waivers was 
considering her waiver request in September 1993, but she 
never informed the VA of the correct income information and 
instead allowed the VA to believe that she received less 
income than she actually did.  This omission led to the 
creation of the overpayment.  

In November 1997, the RO provided the appellant with an 
opportunity to submit evidence showing that her 1992 income 
was not excessive for the receipt of DIC benefits, but she 
did not respond.  Also, she has not offered any explanation 
for misrepresenting her income other than she did not report 
anything other than what she earned.  In essence, she has 
maintained that her income should not have been counted for 
purposes of her DIC award, when clearly it is countable under 
the law, rather than contesting that she did not receive such 
income or that she promptly reported the changes in income to 
VA.  Under the circumstances, the Board finds that the 
preponderance of the evidence supports a finding of 
misrepresentation on the part of the appellant in the 
creation of the overpayment in the amount of $3,431.68.  
38 U.S.C.A. § 5302(c).


ORDER

Waiver of recovery of an overpayment of DIC benefits in the 
amount of $3,431.68 is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

